DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2018-058700 filed March 26, 2018 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication, WO 2019/189012, of PCT/JP2019/012562 filed March 25, 2019.
Claim Status
Claims Filing Date
August 22, 2022
Amended
1
New
7, 8
Pending
1-8
Withdrawn
3-6
Under Examination
1, 2, 7, 8

	
	The applicant argues support for new claims 7 and 8 in [0020] and Tables 1-3 of applicant’s specification. 
Response to Arguments 
Hitachi in view of Makiishi
Applicant’s arguments, see para. spanning pgs. 6-7 and pg. 7 para. 2, filed August 22, 2022, with respect to the rejection of claim 1 under Hitachi in view of Makiishi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The applicant persuasively agues Makiishi teaches cooling at 5 to 20 °C/min to promote denitrification during finish reduction in an atmosphere of 50 to 80 vol% H2, 400 ppm or les NH3, and dew point of 40°C or less (Makiishi pg. 3 upper right col., pg. 4 upper right col) (Remarks para. spanning pgs. 6-7), whereas Hitachi teaches finish reduction in H2 (Hitachi pg. 4 upper left col.) (Remarks. pg. 7 para. 2).
Double Patenting
	The applicant argues a Terminal Disclaimer with respect to U.S. Patent No. 11,236,411 was filed.
	The terminal disclaimer with respect to U.S. Patent No. 11,236,411 was filed and approved on August 22, 2022. The double patenting rejection over US 11,236,411 is withdrawn.
New Grounds
Upon further consideration new grounds of rejection are made in view of Kakisawa and in view of Yoshikazu and one of Makiishi, Bernier, or Schaeffler. 
The new grounds of rejection are not necessitated by claim amendment. Therefore, this is a second non-final rejection.
Claim Interpretation 
	Claims 7 and 8 line 2 recite “the chemical composition consists of”. The transitional phrase “consisting of” is defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith”. MPEP 2111.03(II). During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111. Applicant’s specification at [0031] defines inevitable impurities of C: 0.02% or less, O: 0.3% or less, N: 0.004% or less, S: 0.03% or less, Mn: 0.5% or less, and Cr 0.2% or less, such that these elements within these amounts are within the scope of claims 7 and 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kakisawa (Kakisawa et al. Transactions of the Materials Research Society of Japan 29[5] 1781-1784 (2004)) in view of Sun (Sun et al. Direct observations on the crystal structure evolution of nano Cu-precipitates in an extremely low carbon steel. Materials Letters 187 (2017) 49-52.).
Regarding claims 1 and 7, Kakisawa teaches Fe-Cu alloy powder with a Cu content of 2 or 5 mass% (i.e. steel powder with a chemical composition consisting of Cu: 1.0 to 8.0 mass% with the balance being Fe and inevitable impurities) (2. Experimental Procedure para. 1) where X-ray diffraction of the as-atomized powder detected ferrite and fcc copper (3.1 Powder characterization para. 1, Fig. 1) and a 0.5 mass% Cu sample has copper precipitates of several tens of nanometers (3.1 Powder characterization para. 2, Fig. 2).
Kakisawa teaches the presence of fcc copper precipitates (3.1 Powder characterization para. 1, Fig. 1), but is silent to the constituent particles in which Cu is present in a precipitate state having an average particle size of 10 nm or more.
Sun teaches that the average size of Cu precipitates gradually increases with aging temperature while the precipitate structure changes (1. Introduction para. 2; 3. Results and discussion para. 1; 4. Conclusions) where fcc Cu precipitates have a size of about 20 nm and stabilize in an ellipsoid shape with a long axis of 30 nm and a short axis of 12 nm (3. Results and discussion para. 3; Fig. 3).
It would have been obvious to one of ordinary skill in the art for the Cu fcc precipitates in Kakisawa to have a size of about 20 nm because this is the size of the Cu precipitates when the fcc structure is formed (Sun 1. Introduction para. 2; 3. Results and discussion paras. 1, 3; 4. Conclusions; Fig. 3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazu (GB 1 402 660) in view of Makiishi (JP S59-035601 machine translation).
Regarding claims 1, 2, and 8, Yoshikazu teaches a prealloy steel powder comprising up to 0.5 wt% C, 0.8 to 5.0 wt% Cu, 0.1 to 0.7 wt% Mo, up to 0.6 wt% Mn, and balance Fe (i.e. steel powder wherein the chemical composition consists of Cu: 1.0 to 8.0 mass% and Mo 0.5 to 2.0 mass% with the balance being Fe and inevitable impurities) (2:125-130, 3:1-5). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Yoshikazu is silent to the presence of Cu in the constituent particles of the powder being in a precipitated state with an average particle size of 10 nm or more.
Yoshikazu teaches a process that is substantially similar to that which forms applicant’s invention of forming the alloy powder by adding alloying elements to molten steel, atomizing by high pressure water jet, and optionally subjecting the particles to a reducing and annealing treatment (Yoshikazu 3:122-130, 4:1-3).
Applicant’s Process
Yoshikazu’s Process
Atomize chemical composition, preferably using water atomization [0053]
Water atomization 3:122-130
Finish-reduction at 800 to 1000°C in hydrogen [0055]
Reduction and annealing (4:1-3)
Cooling rate of 20°C/min or lower [0056]
-

	
Yoshikazu is silent to the cooling rate after the reduction and annealing (i.e. finish reduction) process.
	Makiishi teaches improving the compressibility of atomized steel powder by heat treating in a reducing atmosphere of hydrogen at 900 to 1050°C then cooling at a rate of 5 to 20°C/min (abstract, 1:5-8, 3:26-31, 5:23-32).
	It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Yoshikazu for the cooling rate after reduction to be 5 to 20°C/min because below 5°C/min the cooling rate is slow and productivity decreases and above 20°C/min denitrification during cooling is slow and compressibility of the powder is not improved (Makiishi 5:23-32).
	As the composition (Yoshikazu 2:125-130, 3:1-5) and process (Yoshikazu 3:122-130, 4:1-3; Makiishi abstract, 1:5-8, 3:26-31, 5:26-32) of the prior art are substantially similar to the claimed composition (claims 1, 2, and 8) and the process taught in applicant’s specification to make the claimed alloyed steel powder (applicant’s specification [0053]-[0057]), it appears the structure of the prior art  is substantially similar to the structure claimed, including the steel alloyed powder having constituent particles in which Cu is present in a precipitated state with an average particle size of 10 nm or more.
Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazu (GB 1 402 660) in view of Bernier (Bernier et al. Copper strengthening of PM steel parts. Advances in Powder Metallurgy & Particulate Materials- 2011, 2, 9-Material Properties.).
Regarding claims 1, 2, and 8, Yoshikazu teaches a prealloy steel powder comprising up to 0.5 wt% C, 0.8 to 5.0 wt% Cu, 0.1 to 0.7 wt% Mo, up to 0.6 wt% Mn, and balance Fe (i.e. steel powder wherein the chemical composition consists of Cu: 1.0 to 8.0 mass% and Mo 0.5 to 2.0 mass% with the balance being Fe and inevitable impurities) (2:125-130, 3:1-5). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Yoshikazu is silent to the presence of Cu in the constituent particles of the powder being in a precipitated state with an average particle size of 10 nm or more.
Bernier teaches a low alloy copper PM steel of Fe-3Cu-1.5Mo-0.05C (2. Experimental para. 1) with copper precipitates, where copper precipitates under 50 nm achieve maximum mechanical properties as compared to precipitates larger than 50 nm (3.3 Low alloy copper steel para. 2, Figs. 9, 10). Therefore, Bernier recognizes that the copper precipitate size is a result-effective variable that influences the mechanical properties.
It would have been obvious to one of ordinary skill in the art in the process of Yoshikazu to form Cu precipitates under 50 nm in the steel powder to optimize the mechanical properties of the powder (Bernier 3.3 Low alloy copper steel para. 2, Figs. 9, 10). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazu (GB 1 402 660) in view of Schaeffler (Schaeffler. Spray deposition of high-strength low-alloy steels. Electric Furnace Conference Proceedings (199), Volume Date 1989, 47, 415-430.).
Regarding claims 1, 2, and 8, Yoshikazu teaches a prealloy steel powder comprising up to 0.5 wt% C, 0.8 to 5.0 wt% Cu, 0.1 to 0.7 wt% Mo, up to 0.6 wt% Mn, and balance Fe (i.e. steel powder wherein the chemical composition consists of Cu: 1.0 to 8.0 mass% and Mo 0.5 to 2.0 mass% with the balance being Fe and inevitable impurities) (2:125-130, 3:1-5). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Yoshikazu is silent to the presence of Cu in the constituent particles of the powder being in a precipitated state with an average particle size of 10 nm or more.
Yoshikazu teaches manufacturing prealloy powder by adding alloy elements to molten steel and atomizing the molten steel stream by a jet of gas such as nitrogen or argon to pulverize it to powder (3:122-130).
Schaeffler teaches an HSLA-100 alloy (Experimental para. 1), which includes Cu and Mo (Table III), manufactured by an OspreyTM process in which a stream of molten metal is atomized (The OspreyTM Process para. 3, Fig. 2) by a gas of nitrogen or argon (Effect of Process Parameters On Microstructure para. 1) and forms fine precipitates of copper with diameters ranging from 35 to 70 nm (Results paras. 7-8, Fig. 12).
It would have been obvious to one of ordinary skill in the art for the gas atomized steel of Yoshikazu to have 35 to 70 nm copper precipitates because when steel powder containing Cu and Mo (Schaeffler Table III) undergoes gas atomization using nitrogen or argon gas (Yoshikazu 3:122-130; Schaeffler The OspreyTM Process para. 3, Fig. 2, Effect of Process Parameters on Microstructure para. 1) it forms fine copper precipitates with diameters of 35 to 70 nm (Schaeffler Results paras. 7-8, Fig. 12).
Further, the gas atomization process of Yoshikazu (1:122-130) is substantially similar to the gas atomization process of Schaeffler (The OspreyTM Process para. 3, Fig. 2, Effect of Process Parameters on Microstructure para. 1), such that, absent evidence to the contrary, the structure of the resulting steel is substantially similar, including fine copper precipitates with 35 to 70 nm diameters (Schaeffler Results paras. 7-8, Fig. 12).
Related Art
Era (Era et al. Effect of Copper Precipitation on the Development of Recrystallization Textures through Continuous Annealing of Low-Carbon Sheet Steel” Metallurgical Transactions A, Volume 17A, April 1986, 622-633)
Era teaches a steel with 0.002 wt% C, 1.07 wt% Cu, and balance Fe (Table I Comp. A) where preaging at 893 K formed Cu precipitates with a mean diameter of about 30 nm and preaging at 943 K formed Cu precipitates with a mean diameter of about 38 nm (III. Experimental Results A. Effect of Preaging Treatments, Figs. 2, 3). Era is silent to steel powder.
Das (Das et al. Evolution of Microstructure in an Ultra-Low Carbon Cu Bearing HSLA Forging. Scandinavian Journal of Metallurgy 2002; 31: 272-280.)
Das teaches a steel with 0.55 wt% Mo, 1.60 wt% Cu, and balance Fe (Table 1) where cooling at a rate of 0.68°C/s formed epsilon-Cu precipitates with average sizes of 10 to 18 nm (Precipitation of Cu, Figs. 15a, b, 16). Das is silent to steel powder.
Bernier (Bernier et al. Copper strengthening of PM steel parts. Advances in Powder Metallurgy & Particulate Materials- 2011, 2, 9-Material Properties, 2011-01-01)
Bernier teaches an Fe-3Cu-1.5Mo-0.05C low alloy copper PM (powder metallurgy) steel (2. Experimental, Table 1) where after ageing precipitates are present (4. Conclusions) with precipitates under 50 nm achieving maximum properties (3.3 Low alloy copper steel, Figs. 9, 10). Bernier is silent to steel powder.
Kakisawa-Mat Trans (Kakisawa et al. Effect of Consolidation Process on Tensile Properties of Fe-Cu P/M Alloy from Rapidly Solidified Powder, Materials Transactions, Vol. 44, No. 7 (2003) pp. 1311-1315.).
Kakisawa-Mat Trans teaches Fe-Cu alloy powder with a Cu content of 0.5, 2 and, 5 mass% where X-ray diffraction of the as-atomized powder detected peak sets of fcc copper and ferrite with the 0.5 mass% Cu sample having precipitate coppers with less than 20 nm in diameter (2. Experimental Procedure para. 1, Fig. 1).
Kakisawa-MatSciFor (Kakisawa et al. A New Powder Metallurgical Process for Upgrading Recycling of Fe-Cu Alloy. Materials Science Forum, Vols. 426-432, pp. 4259-4264. 2003.)
Kakisawa-MatSciFor teaches 0.5, 2, and 5 mass% Cu-Fe alloy powders with a structure of alpha-Fe and Cu precipitates where the 0.5 mass% Cu-Fe alloy had Cu precipitates of less than 20 nm id diameter (Experimental Procedure para. 1, Figs. 1, 2).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                            


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735